Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 9-11 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationships between “an outmost layer of the light emitting diode” and other elements in the claim, such as “a protective layer” or “a light emitting structure”.
Claim 1 recites the limitation "the Young’s modulus of the light emitting structure" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationships between “an outmost layer of the light emitting diode” and other elements in the claim, such as “a protective layer” or “a light emitting structure”.
Claim 23 recites the limitation "the Young’s modulus of the light emitting structure" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 9-11 and 23-24 are rejected because they depends on the rejected claims 1 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9-11 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanisako (US 2019/0131574) in view of Leung et al. (US 2020/0325393).
Regarding claim 1, Tanisako teaches a light emitting diode (light emitting device 10 including a light emitting unit 140 disclosed in [0025], i.e. an organic EL element disclosed in [0002], also called organic light emitting diode as evident from paragraph [0003] of Leung et al. (US 2020/0325393); Fig. 6) comprising: a substrate (100; Fig. 6, [0026]); a light emitting structure (140/210/230; Fig. 6, [0025, 0029]) disposed on the substrate (100) and including a first layer (electron transport layer; [0033]), an active layer (light emitting layer; [0033]), and a second layer (electron injection layer; [0033]); and a protective layer (240; Fig. 6, [0025]) formed on the light emitting structure (140/210/230) and forming an outermost layer of the light emitting diode (220, one of the outermost layer of light emitting diode 10; Fig. 6, [0025]), the protective layer (240) having a Young's modulus (Young’s modulus of 240) smaller than the Young’s modulus of the light emitting structure (Young’s modulus of 230; [0061]).
Tanisako does not teach a first layer is a first semiconductor layer, a second layer is a second semiconductor layer.
In the same field of endeavor of LED, Leung et al. teach a first layer (electron transport layer) is a first semiconductor layer (n-type semiconductor material; [0173]), a second layer (electron injection layer) is a second semiconductor layer (n-type semiconductor material; [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tanisako and Leung et al. and to use the first semiconductor material and the second semiconductor layer as taught by Leung et al., because Tanisako teaches the first and second layers (electron transport layer and electron injection layer; [0033]) but is silent about their material type, while Leung et al. teach that their material type is semiconductor ([0173]). 
Regarding claim 2, Tanisako teaches the light emitting diode as claimed in claim 1, wherein the protective layer (240) is formed of an elastic polymer (acrylic resin, one of the elastic polymers as evident from paragraph [0021] of Matsuda et al. (US 2021/0115610); [0061]).
Regarding claim 9, Tanisako teaches the light emitting diode as claimed in claim 1, wherein the light emitting structure (140/210/230) includes a first electrode (110; Fig. 6, [0029]) and a second electrode (130; Fig. 6, [0029]) spaced electrically apart from each other (see Fig. 6), and the protective layer (240) is formed on a side of the light emitting structure (the top side of 140/210/230) opposite to a side (the bottom side of 140/210/230; see Fig. 6) on which the first electrode (110) and the second electrode (130) are formed (see Fig. 6).
Regarding claim 10, Tanisako teaches the light emitting diode as claimed in claim 1, wherein the protective layer (240) is formed of a transparent material (implied in [0028] when 140 is a top emission type).
Regarding claim 11, Tanisako teaches the light emitting diode as claimed in claim 1, wherein an uppermost surface of the protective layer (240) includes an adhesive material (implied in Fig. 6 where 220 is adhered to 240; Fig. 6, [0035]).
Regarding claim 22, Nakagawa et al. teach a light emitting diode (light emitting device 10 including a light emitting unit 140 disclosed in [0025], i.e. an organic EL element disclosed in [0002], also called organic light emitting diode as evident from paragraph [0003] of Leung et al. (US 2020/0325393); Fig. 6) comprising: a substrate (100; Fig. 6, [0026]); a light emitting structure (140/210/230; Fig. 6, [0025, 0029]) disposed on the substrate (100) and including a first layer (electron transport layer; [0033]), an active layer (light emitting layer; [0033]), and a second layer (electron injection layer; [0033]); and a protective layer (240; Fig. 6, [0025]) formed on the light emitting structure (140/210/230) and forming an outermost layer of the light emitting diode (220, one of the outermost layer of light emitting diode 10; Fig. 6, [0025]), the protective layer (240), wherein the protective layer (240) stretches along an upper surface of the light emitting structure (140/210/230) when an external force is applied to the protective layer (240, 240 can be acrylic resin, which is an elastic polymer as evident from paragraph [0021] of Matsuda et al. (US 2021/0115610), and which would stretch along an upper surface of the light emitting structure under some external forces; [0061]).
Tanisako does not teach a first layer is a first semiconductor layer, a second layer is a second semiconductor layer.
In the same field of endeavor of LED, Leung et al. teach a first layer (electron transport layer) is a first semiconductor layer (n-type semiconductor material; [0173]), a second layer (electron injection layer) is a second semiconductor layer (n-type semiconductor material; [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tanisako and Leung et al. and to use the first semiconductor material and the second semiconductor layer as taught by Leung et al., because Tanisako teaches the first and second layers (electron transport layer and electron injection layer; [0033]) but is silent about their material type, while Leung et al. teach that their material type is semiconductor ([0173]). 
Regarding claim 23, Nakagawa et al. teach the light emitting diode as claimed in claim 22, wherein the protective layer (240) has a Young's modulus (Young’s modulus of 240) smaller than the Young's modulus of the light emitting structure (Young’s modulus of 230; [0061]).
Regarding claim 24, Nakagawa et al. teach the light emitting diode as claimed in claim 22, wherein the protective layer (240) is formed of an elastic polymer (acrylic resin, one of the elastic polymers as evident from paragraph [0021] of Matsuda et al. (US 2021/0115610); [0061]).
Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2019/0106571) in view of Chen et al. (US 2019/0172978 A1).
Regarding claim 18, Nakagawa et al. teach a light emitting diode (LED package, LED represents light emitting diode/device; [0011]) comprising: a substrate (101; Fig. 1, [0573]); a light emitting structure (102/103; Fig. 1, [0573, 0699, 0734]); disposed on the substrate (101); and means for relieving stress (104, this limitation is interpreted as “a protection layer” as disclosed in the paragraph [0056] of current application, 104 covering 102/103 is a protection layer for 102 and 103; Fig. 1, [0739]) on the light emitting structure (102/103) and preventing a crack in the light emitting structure (102/103, 104 has a low Young’s modulus and can prevent a crack in the light emitting structure; [0398]).
Nakagawa et al. do not teach a light emitting structure including a first semiconductor layer, an active layer, and a second semiconductor layer.
In the same field of endeavor of LEDs, Chen et al. teach a light emitting structure (11/12/13; Fig. 1, [0026]) including a first semiconductor layer (11; Fig. 1, [0026]), an active layer (12; Fig. 1, [0026]), and a second semiconductor layer (13; Fig. 1, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Nakagawa et al. and Chen et al., and to include the first semiconductor layer, the active layer and the second semiconductor layer as taught by Chen et al., because Nakagawa et al. teach a light emitting structure including an LED and is silent about the detail of the LED and Chen et al. teach that the LED includes a first semiconductor layer, an active layer and a second semiconductor layer ([0029]). 
Regarding claim 19, Nakagawa et al. teach the light emitting diode as claimed in claim 18, wherein the means (104) is a deformation means (104) that deforms to relieve the stress and prevent the crack (104 has a low Young’s modulus and can deform to relieve the stress and prevent a crack in the light emitting structure; [0398]).
Regarding claim 20, Nakagawa et al. teach the light emitting diode as claimed in claim 19, wherein the deformation means (104) deforms in response to an external force applied to the light emitting diode (104 has a low Young’s modulus and would deform in response to an external force applied to 102/103; [0398]) in a process of transferring the light emitting diode from the substrate and bonding the light emitting diode to a target substrate different from the substrate (this limitation is considered as “intended use”, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 21, Nakagawa et al. teach the light emitting diode as claimed in claim 18, wherein the means (104) stretches along an upper surface of the light emitting structure for relieving the stress on the light emitting structure (104 has a low Young’s modulus and can stretches along an upper surface of the light emitting structure 102/103 for releaving the stress on the light emitting structure 102/103; Fig. 1, [0398]) and for preventing the crack in the light emitting structure (104 has a low Young’s modulus and can deform to relieve the stress and prevent a crack in the light emitting structure; [0398]).

Response to Arguments
Applicant’s amendments, filed 02/18/2022, overcome the rejections to claims 1, 2, and 9-11 under 35 U.S.C. 112.  The rejections to claims 1, 2, and 9-11 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1-2 and 9-11 have been considered but are moot in view of the new ground(s) of rejection.
On page 9-10 of Applicant' s Response, Applicant argues that in MPEP 2181, it is stated "The application of a prior art reference to a means- (or step-) plus-function limitation requires that the prior art element perform the identical function specified in the claim."
The Examiner respectfully disagrees with Applicant' s argument, because the examiner could not find such a statement in MPEP 2181.  In fact, it is stated in MPEP 2181: “The language of 35 U.S.C. 112(f)  requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f)  applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.” Thus, the means-plus-function limitation is treated as a corresponding disclosed structure in the rejections of the previous and the current office actions.
On page 10 of Applicant' s Response, Applicant argues that there is no disclosure in Nakagawa that the encapsulant specifically prevents cracks in the light emitting structure. There is also no disclosure in Nakagawa that the encapsulant relieves stress on the light emitting structure.
The Examiner respectfully disagrees with Applicant' s argument, because Nakagawa teaches a highly flexible protection layer 104 having a low Young’s modulus ([0573, 0398]) on the light emitting structure, and the highly flexible protection layer can prevent a crack in the light emitting structure and relieve stress on the light emitting structure.  
On page 10 of Applicant' s Response, Applicant argues that where the encapsulant is disposed in a well formed by reflector 100 such that the encapsulant would not be able to relieve stress on the light emitting structure.
The Examiner respectfully disagrees with Applicant' s argument, because Nakagawa teaches a highly flexible protection layer 104 having a low Young’s modulus ([0573, 0398]) on the light emitting structure, and the highly flexible protection layer can relieve stress on the light emitting structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/20/2022